DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 4/19/2021 have been entered.
Response to Arguments
Applicant’s arguments, filed 4/19/2021, have been fully considered.  
Regarding the rejection of claims under 35 U.S.C. 112(a), Applicant argues that “[c]laim 12 has been further amended to require that the device upon in-vitro spray performance characterization analysis provides at least one of the following droplet size parameters: a. D10: from about 10 µm to about 50 µm, b. D50: from about 10 µm to about 100 µm, and c. D90: from about 10 µm to about 300 µm” (Applicant Arguments, Pages 7-8).  As further noted by Applicant, “Example 42” includes “data obtained from studies assessing droplet size distribution of spray produced by nasal devices” (Applicant Arguments, Page 8).  Indeed, Example 42 indicates that “spray emitted from [a] nasal device comprising compositions of Example no 20” (Paragraph 0420) and Example 34 (Table 13) result in the instantly claimed droplet size parameters and, furthermore, administration of Examples 20 and 34 “in each nostril, for a total dosage of 1.6 mg of dihydroergotamine mesylate, in two sprays” (Example 44, Paragraph 0424 and Example 45, Paragraph 0425) result in the instantly claimed PK parameters.  Yet, no information is provided as to the “nasal device” utilized to provide said droplet sizes and/or the PK parameters.  And it remains the case, as previously argued by Applicant, that “a person skilled in the art cannot arrive at the presently claimed invention” absent “a finite number of identified, predictable NONE.  
Although not mentioned in regard to the rejection of claims under 35 U.S.C. 112(a), Applicant elsewhere notes that the “specific physical parameters such as, droplet size distribution, plume geometry and spray pattern, determine the amount of drug (dihydroergotamine) loading in the nasal cavity, and in turn determines the drug absorption and pharmacokinetic parameters” (Applicant Arguments, Page 11).  As such, it is possible that it is Applicant’s position that (a) one of ordinary skill in the art could easily select (or manufacture) a pre-primed nasal dosage form which provides the instantly claimed droplet size parameters absent any additional description of said pre-primed nasal dosage form, and (b) any such pre-primed nasal dosage form would necessarily provide the PK parameters recited by the dependent claims.  If so, Applicant should more particularly articulate this argument for consideration.
Applicant next traverses the rejection of claims under 35 U.S.C. 103(a), again noting that the claims have been amended “to require that the device upon in-vitro spray performance characterization analysis provides at least one of the following droplet size parameters: a. D10: from about 10 µm to about 50 µm, b. D50: from about 10 µm to about 100 µm, and c. D90: from about 10 µm to about 300 µm” (Applicant Arguments, Page 11) while “Djupesland is completely silent on the claimed elements and specific characteristics” and “[t]here is nothing in Djupesland that suggests or teaches delivery characterized by the particularly claimed physical parameters of the device including droplet size distribution, plume geometry and spray pattern” (Applicant Arguments, Page 12).  Yet, Djupesland teach that, while “[m]etered spray pumps have, since they were introduced some four decades ago, dominated the nasal delivery market” (Page 48, Column 1), “[n]ew designs to reduce the need for priming and re-priming… are available”, further pointing Aptar (Page 48, Column 2).  In the instant Action, the rejection has been modified based further on Williams, which teaches Aptar nasal spray delivery devices provide “prime-free functioning” (Page 14, Column 1) and “a particle size suitable for effective nasal dosing” (Page 13, Column 1; see also Page 13, Column 2: “[p]arameters such as droplet or particle size distribution, spray pattern… are now common expectations for regulatory dossiers.  Consequently, drug delivery devices have evolved to meet the increased requirements of specifications and quality standards”). 
In view of all of the foregoing, the claims are MAINTAINED rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-13, 15, 17-20 and 24-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to methods of treating migraine comprising administering a pharmaceutical nasal dosage form comprising less than 2.0 mg dihydroergotamine “in two sprays using a pre-primed nasal device” which “requires less than about 15 minutes to administer” wherein the dosage form and provides:
claim 12, at least one of the following droplet size parameters: D10 from about 10 µm to about 50 µm; D50 from about 10 µm to about 100 µm; and/or D90 from about 10 µm to about 300 µm; 
(b)	as recited by claim 15, at least about a 10% higher dC/dT value compared to a commercially available dihydroergatime nasal spray comprising a 2 mg dihydroergotamine dose;
(c)	as recited by claim 17, at least about a 10% reduction in coefficient of variance of Cmax or AUC(0-t), AUC(0-inf), or AUC(0-2hr) compared to a commercially available dihydroergatime nasal spray comprising a 2 mg dihydroergotamine dose;
(d)	as recited by claim 18, at least about a 10% higher AUC(0-t), AUC(0-inf), or AUC(0-2hr) compared to a commercially available dihydroergatime nasal spray comprising a 2 mg dihydroergotamine dose;
(e)	as recited by claim 19, at least about a 10% reduction in time required to achieve plasma concentration of at least about 700 pg/ml compared to a commercially available dihydroergatime nasal spray comprising a 2 mg dihydroergotamine dose;
(f)	as recited by claim 20, a Cmax of at least 900 pg/mL; an AUC(0-t) of at least 4500 pg*hr/mL; and/or an AUC(0-inf) of at least 5000 pg*hr/mL; and
(g)	as recited by claim 26,a dC/dT value of at least about 1000 (pg/mL)/hr in a time period of T0min to T15 min, upon nasal administration.
As previously argued by Applicant, referring to Djupesland (Drug Deliv and Transl Res 3:42-62, 2013; of record) – which discloses with specificity a variety of pre-primed nasal delivery devices – such a disclosure “cannot appropriately viewed as a finite number of identified, predictable solutions, with a reasonable expectation of success” and, as such, based on Djupesland, a person skilled in the art cannot arrive at the presently claimed invention” (Applicant Arguments submitted 8/14/2020, Page 8). 
Yet, the instant Specification does not identify even a single example of a pre-primed nasal device as claimed.  Rather, the Specification merely states that “[t]he term ‘pre-primed’, as used herein, refers to a device, such as a nasal spray device which is capable of delivering the nasal dosage form of dihydroergotamine… with the first actuation of the spray pump” (Paragraph 0016), further indicating that, in some embodiments, “said pre-primed nasal device has one nozzle or two nozzle” (Paragraph 0342) and/or entails a “mono-dose or bi-dose nasal device having one or two nozzle” (Paragraph 0355).  
As to specific examples of such a device, the Specification simply states “[p]hysical characteristics of spray emitted from nasal device comprising compositions… were determined” (Paragraph 0420, Example 42) and, elsewhere, studies “of Example 1… were conducted” in which “[s]ubjects were administered 0.1 ml of Example 1 [see Paragraph 0388 for Example 1 formulation] in each nostril… in two sprays” (Paragraphs 0423-0425 and 0429, Examples 43-45 and 48).  Significantly, however, administration of “0.1 ml of Example 1 (containing 0.8 mg of dihydroergotamine mesylate) in each nostril, for a total dosage of 1.6 mg of dihydroergotamine mesylate, in two sprays” (Paragraph 0423) did not provide any of the outcomes of claims 18-19 or the PK parameters of claim 20 (see Page 77, Table 18).  
On the other hand, identical administration of Example 20 (which differs from Example 1 in further comprising citric acid monohydrate and tri-sodium citrate dehydrate) and Example 34 (which differs from Example 1 in further comprising Vitamin E TPGS) – both of which provide the instantly claimed droplet sizes (Page 74, Tables 12-13) – did appear to provide the outcomes of claims 18-19 and the PK parameters of claim 20
Collectively, the Specification discloses a variety of nasal dosage forms comprising less than 2.0 mg of dihydroergotamine, of which three (Examples 1, 20 and 34) were administered by “a pre-primed nasal device” for evaluation.  However, the Specification does not identify or describe said pre-primed nasal device used in said examples, and it is not even clear that Examples 1, 20 and 34 were administered using the same pre-primed device.  Yet, even assuming that the same pre-primed nasal device was used, it is further evident that the specific ingredients in the dihydroergotamine formulation impact PK parameters, as Example 1 does not provide the instantly claimed outcomes and PK parameters, while Examples 20 and 34 do.
MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  Although the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus, if the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic. For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d 1008 (Fed. Cir. 1989).
In the instant case, it is determined that the Specification, which fails to disclose even a single example of a pre-primed device, is not sufficient to adequately describe the instantly claimed “pre-primed nasal device
Indeed, as acknowledged by Applicant on the record, “a person skilled in the art cannot arrive at the presently claimed invention” absent “a finite number of identified, predictable solutions” - of which the Specification provides NONE. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
As such, claims 12-13, 15, 17-20 and 24-26 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 12-13, 15, 17-20 and 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiechel et al (US 5,169,849; of record) in view of Djupesland (Drug Deliv and Transl Res 3:42-62, 2013; of record) as evidenced by Williams (Nasal and sublingual spray delivery devices, Aptar Pharma, 2016).
As amended, instant claim 12 is drawn to a method of treating migraine (with or without aura) in a human subject, comprising administering a pharmaceutical nasal dosage form of dihydroergotamine comprising less than 2.0 mg (more specifically, not more than 1.8 mg (claim 13)) dihydroergotamine or a salt thereof, wherein said dosage form:
(a)	is administered in two sprays using a pre-primed nasal device;
(b)	requires less than about 15 minutes to administer; 
(c)	provides at least one of the following droplet size parameters: D10 from about 10 µm to about 50 µm; D50 from about 10 µm to about 100 µm; and/or D90 from about 10 µm to about 300 µm; and
(d)	provides a specific plume geometry (claim 24) and spray pattern (claim 25). 	 
Kiechel et al teach “[a] particularly preferred nasal pharmaceutical composition… [comprising] an aqueous solution of 0.4% dihydroergotamine mesylate, 5% glucose and 1% caffeine” (Column 6, Lines 36-39) suitable “for the treatment of conditions which require quick relief… especially migraine” (Column 3, Lines 55-58).  As further taught by Kiechel et al, the composition is administered by “a conventional nasal dispenser… [which] sprays for each dose about 0.13 ml of solution containing 0.5 mg of dihydroergotamine [although “the preferred amount to be administered nasally is in the order of from about 0.5 to 5 mg” (Column 4, Lines 4-see also Column 12, claim 31)].  The dose is applied nasally 2 to 4 times a day in the prophylaxis or treatment of migraine” (Column 10, Lines 3-7).
As such, the method of Kiechel et al differs from the instantly claimed method in that Kiechel et al does not specify administration using a pre-primed device which requires less than about 15 minutes to administer and provides at least one of the recited droplet size parameters.
Yet, Djupesland teach that, while “[m]etered spray pumps have, since they were introduced some four decades ago, dominated the nasal delivery market” (Page 48, Column 1), “[n]ew designs to reduce the need for priming and re-priming… are available”, further pointing to devices manufactured by Aptar (Page 48, Column 2).
And, as evidenced by Williams, Aptar nasal spray delivery devices provide “prime-free functioning” (Page 14, Column 1) and “a particle size suitable for effective nasal dosing” (Page 13, Column 1; see also Page 13, Column 2: “[p]arameters such as droplet or particle size distribution, spray pattern… are now common expectations for regulatory dossiers.  Consequently, drug delivery devices have evolved to meet the increased requirements of specifications and quality standards”). 
Accordingly, based further on Djupesland, it would have been prima facie obvious to modify the method of Kiechel et al so as to administer the composition using a pre-primed device instead of a conventional nasal dispenser.  It would have been obvious to do so in order to “reduce the need for priming and re-priming” with a reasonable expectation of success.  
And, in doing so, it is asserted that said pre-primed device would require less than about 15 minutes to administer the composition and, as further evidenced by Williams, provide at least one of the recited droplet size parameters, plume geometries and spray patterns.  Although it is recognized that “[i]nherency may not be established by probabilities or possibilities” (In re Robertson, 169 F.3d 743 (Fed. Cir. 1999)), Applicant is also reminded that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When, as here, the prior art appears to contain the exact same elements as those instantly claimed, the burden is properly shifted to Applicant to show otherwise.  As stated in In re Best, Bolton, and Shaw, “[w]here… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product" 562 F2d 1252 (CCPA 1977) (see also PAR Pharm., Inc. v. TWI Pharm., Inc. 773 F.3d 1186 (Fed. Cir. 2014): “inherency... is present… when the limitation at issue is the ‘natural result’ of the combination of prior art elements”; In re Fitzgerald 619 F2d 67 (CCPA 1980): the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on.”)
As such, instant claims 12-13 and 24-25 are rejected as prima facie obvious.
Instant claims 15, 17-20 and 26 are drawn to the method of claim 12 wherein administration provides at least a 10% higher dCT/dT value (measured in a single dose human PK study in a time period of T0min to T15 mins) (claim 15), at least about a 10% reduction in coefficient of variance (CV%) of Cmax or AUC(0-t), AUC(0-inf) or AUC(0-2hr) (claim 17), at least about 10% higher AUC(0-t), AUC(0-inf) or AUC(0-2hr) (claim 18), at least about a 10% reduction in time require to achieve plasma concentration of at least about 700 pg/ml (claim 19) compared to a commercially available dihydroergotamine nasal spray comprising a 2 mg dihydroergotamine dose, a Cmax of at least 900 pg/mL; an AUC(0-t) of at least 4500 pg*hr/mL; and/or an AUC(0-inf) of claim 20), and/or a dC/dT value of at least about 1000 (pg/mL)/hr in a time period of T0min to T15 min, upon nasal administration (claim 26).
For the same reasons as discussed above, it is asserted – absent evidence to the contrary – that the prima facie obvious method would necessarily provide the recited outcomes, including relative to a commercially available nasal spray comprising a 2 mg dihydroergotamine dose.
As such, instant claims 15, 17-20 and 26 are also rejected as prima facie obvious. 
Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611